               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Nathaniel K. Owusu (aka
Nathaniel Porter),
                                        Case No. 16-cv-12490
                      Plaintiff,
                                        Judith E. Levy
v.                                      United States District Judge

Michigan Department of                  Mag. Judge Mona K. Majzoub
Corrections Pain Management
Committee et al,

                      Defendants.

________________________________/

                ORDER ADOPTING REPORT AND
                  RECOMMENDATION [157]

     Before the Court is Magistrate Judge Majzoub’s Report and

Recommendation (Dkt. 157) recommending the Court: (1) deny the

Michigan Department of Corrections Pain Management Committee,

William C. Borgerding, Gary R. Kerstein, Terry Byrne, Theresa Merling,

and Michael Brown’s (collectively, the “MDOC defendants”) motion for

summary judgment on the basis of exhaustion only (Dkt. 125); and (2)

grant MDOC defendants’ motion for enlargement of time in which to

comply with court’s scheduling order (Dkt. 142). The parties were
                                    1
required to file specific written objections within 14 days of service. Fed.

R. Civ. P. 72(b)(2); E.D. Mich. L.R. 72.1(d). No objections were filed. The

Court   has    nevertheless    carefully     reviewed   the   Report      and

Recommendation, and concurs in the reasoning and result. Accordingly,

     The Report and Recommendation (Dkt. 157) is ADOPTED;

     MDOC defendants’ motion for summary judgment as to exhaustion

only (Dkt. 125) is DENIED; and

     MDOC defendants’ motion for enlargement of time (Dkt. 142) is

GRANTED. The MDOC defendants are ordered to submit a proposed

scheduling order for the Court’s consideration within which to conduct

additional discovery regarding plaintiff’s claims against defendants

Merling and/or Brown and to file a dispositive motion.

     IT IS SO ORDERED.

Dated: November 20, 2018                   s/Judith E. Levy
     Ann Arbor, Michigan                   JUDITH E. LEVY
                                           United States District Judge




                                     2
                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on November 20, 2018.
                                      s/Shawna Burns
                                      SHAWNA BURNS
                                      Case Manager




                                  3
